~tltulal    Edueatora    Pfneno*    corpwatioa
la 6 6wporetion      0rguri2w~    under   the prwlsiana
of Subdivieiou 49 ot Ar~Aal# 1302, md ma ia
aristeneo prior to the aasotment of F. R. 165,
enaoted by tb  45thL@.alatareameadatmy        ef
ArtiOhS IfiZO- 1524 Of the ite+lSsd 3tctUtss.

     wPrlox to the sneotomnt of this bill the
oompa5y had iammd divera inatallmeat bomM,
end pursarslt to the pPOVi8iOflfd of Artiole 696
of the Rwlsed     Stetutos    had ilepesitsb   ten pa
oent of its groes reo*lpta with the *tete !Pr80stu8c.

      "with   th8 8S%&OtilL8fIt
                              Of 5. 3. 165 abolr0
mentioned,    the oompany exoouted s trust i.ndentur*
epprwed     by tile Eankin(: Commissioner, desigmst-
:ng s national banking corporetion with trust
powers at3 trustee one tizemartsr oontinuea to
sell installment bonds, havhg deposit4 with
this trwtos OSSS and securities, whlon, together
with those deposited with the 6tat. TreeeUTer
under Artlole 696, %a& ~1raaaonable mmket relw
OqtlEd t0the Withsr8W81       61?.OBLIOCS1b3tiOn V&tie    Of
equal to the withdrawal or oaneellation value oi
all bonds outstanding, Including those bonds 182
suea prior to the enaatulent oi .c. 8. 165. a oopy
or the trust im¶enture mw in force ia hereto at-
      son. lee hredy, pene 2
           tsohed. This oompeny haa no outrtanding llabf%itke
           othar than the bond8 SboV4 zI*lktio~,      lSWrtr4d. undsr
           the truut iIld*nture,  by am newritl.bn     dipalmiaa
           with the tru8te4 and @ate Tk6a8mOP PUraaant $0
           the statutea abwe referred      to.  35, now requests
           authority to trander    th8 64OUritiO8    held by tha
           State TreaSur8r into tha hands of tha Fort Werth
           t&itiOMl BE&C, %'U8t44,    ifi OrdV  th4t thW6lltircr
           trust fund may be handled aa a unit.

                 "zt i8 Und4rStOOd,  Or OOUT80, that I&O pSti
           of the f34tYUSitiU8 tranafarrad will be relaaaad
           of any exieting obligation now against it, bat
           tnis request Is norely made ior oowenlenoa     of
           the handUng Op the entke trust fund by the Fox-$
           Worth &&tioaal Ban!&, 'Im8tae. whfoh will feoilitata
           the oolleotlon of ooupons upon the bonds, tka mak-
           ing of reports end euparriaion    and auditixq  or tha
           rund.

                uThe question submitted here is whether
           or not the ~nklng ColamiSSioner may, lln&er th@
           prwinione Qi s. B. 165,   above mentioned, authar-
           ize the transfer as above set out.*

                 The
                 .   Banking
                           -  kss&s~~onas
                                -         would not~iave~t~e pmar       $a
      lutherim   the transrer or the neourltlas mentioned by pu.

                 Our reeuone for   thtu oonolat3lon axe a8 follower

                 Axtiole 696   Is aa fOnOW8t

                 u~oh crorporatlon, ocmpany or indIv%duSZ, 4ow
           bUSin     illthirStEta  a8 a bond imOStarZ& OoefgsIlJ'Or
           ooapany to plod8 or sell banda, oartliicates or d&38*
           tures on the portis payment or inutalbkant plan, 8h8n
           deposit wit!% th8 state Treeaurar,  in oash or Seouritira
           approved by mid l!rea8urer,   the Sum of Site thoumad
           dollars,  and shed. depeeft S~JL&~SIS~X~~~ with aaid oi-
           fioer, ten per oent 0s all net praraiums reosived until
           the sum deposited amounts to one hundred thousand doUar8.6

                seotion 7 0r 34M04 Bill 165,    l+25Q LagI"sleture, as
      amended by Acts of tha 65th La&s;lettu-a (Ifeh81a1lawa 02 Texna,
      45th bg., h8@.ar E8aaion, Page i&Is) provides for the aub8tita-
      tion of the Stat8 Treasurer 0r Texas ma Truatea far a oor&matm
      trustaa previou81y designated by 8 loan and brokerage oomp8ny,aad
      also ror the &eta Treaaurer'a aoting a8 Suoh truafee for the dm-
      posit of requSxad ssouritlea in oases where there haa baan no pm-
      riously designated trust86. Tha plan oontempletes end requlrer
      the approval in oertclin resp8ot.a o? the k!&ing Conm.lSaioner.

                  The aot as amendad provides that "all aash or seouritlee
      lart with the State Traaswer      h oaapllenoe   with ArtlclS 696, Re-
T--   viaed Civil   Statutes  oi 1925, -s!mll b8 oowaidered es part or tha
      oolleteral raquirad    under this 16160blo%" Zn this respeot, tha
      origillal S8nate Bill   1.65 wlthk-aa~kea      ot the 4+d &6&8lat&iTa
      has not bean ohangad.
                                                                 ,*
                The rights and duties of the State Treesurer with ra8peat:
      to depoSita made uztder Artlola 696 are ~eaorlbed in tha suoeeading
      Article8 697 to 700.
    - -,
           don. Lee Rmity, par        3
                     Tl.iere la nothi= b theea AiTtiOlW, tiOl’ilr thel?e CULy$u
           ln senate m.11 No. 165 which au$horlaee the euneader d deposita
           asde under Artiole 696 to the oorporaOe %runlme deslgnetd      Wer
           Senate Bill 165 as amended. The Statca Traasurer  iti required   $0
           handle such deposits in the memler painted out by Title 21 of the
           Revised Civil Statutea. (Artiolas 696 to 700).

                       Ccnstrui~ that law {Vhat 1s now Article 698 oil tha Re-
           v$Fd Statutes), the Supreme Court In Uart vs. Stephens, 100,8. W.
               , meidr

                      "Undrtr the Sotion or the law above quoted, the
                 oouxt has authority  tc dememl, atad it 1s the duty oi
                 the Comptroller, upon the order or the oourt, to draw
                 a warrant upon the Treesurer for the funds deposited
                 in bla Depsrtment to be disposed Or by the court."

                        In Xx Parte   Stephens,   94 F.   ‘8.~ 327,      Chief    Justioo
           Oalnee wrota I
                      "That the gUnas which are required by this
                 etetute cannot be Orawn out except under the oondi-
                 tions an@ st the tine provided by the Legisleture
                 ie a propoeition, whlch;es we think, require6 no
                 argument for ite eupport.*

                      It Is thus aeon that the proposcrd transfer of SW&
           seourltiee to (Ips1vete oorptiete truetss Is not compatlb3.e with
-          the Weeeurer*a duty and llebllitg   under these statuWa,   and
           drover   , 6uoh plan Is not authorized by the terma of 3eamtm
           Bill 165 ee emended nor by any other statuta we here bean ai&o
           to rind,

                     We %mat whet we have said #uffiolently anewers the
I          purpose of your lnpulrg.

                                                          Yours very truly

                                                   ATTORNFX O=AL                 OP TEXAS

                                                   By /6/ Oole Speer
                                                          Ooie apeer
                                                              kalstant




           OSrEP: jrb




                                                                                     .